Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 1 of 28 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DONALD FINCH, Individually And On Behalf Of
All Others Similarly Situated,                                  Civ. No.:

                               Plaintiff,                       CLASS ACTION COMPLAINT
                                                                FOR VIOLATION OF THE
               -against-                                        FEDERAL SECURITIES LAWS

CRONOS GROUP INC., MIKE GORENSTEIN, and                         JURY TRIAL DEMANDED
JERRY BARBATO,

                               Defendants.


       Plaintiff Donald Finch (“Plaintiff”) alleges the following based upon the investigation by

his counsel, which includes, among other things: a review of public documents, media reports,

United States Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding Cronos Group Inc. (“Cronos” or the “Company”), securities analysts’

reports and advisories about the Company, and information readily available on the Internet.

Plaintiff believes that substantial additional evidentiary support will exist for the allegations set

forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a federal class action on behalf of purchasers (the “Class”) of the common

stock of Cronos, who purchased or otherwise acquired the Company’s common stock between

May 9, 2019 through March 2, 2020, inclusive (the “Class Period”), seeking to pursue remedies

under the Securities Exchange Act of 1934 (the “Exchange Act”).
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 2 of 28 PageID #: 2



                                   JURISDICTION AND VENUE

        2.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated under Section

10(b) of the Exchange Act, 17 C.F.R. § 240.10b-5.

        3.      This Court has jurisdiction over the subject matter of this action pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331.

        4.      Venue is proper in this Judicial District pursuant to Section 27 of the Exchange

Act, 15 U.S.C. § 78aa and 28 U.S.C. § 1391(b). Many of the acts and transactions alleged

herein, including the dissemination of materially false and misleading information, occurred in

substantial part in this Judicial District.

        5.      In connection with the acts, conduct and other wrongs alleged in this Complaint,

defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and

the facilities of the national securities exchange.

                                              PARTIES

        6.      Plaintiff purchased Cronos common stock at artificially inflated prices during the

Class Period, as indicated in the Certification filed herewith, and has been damaged thereby.

        7.      Defendant Cronos is a Canadian corporation that maintains its principal executive

offices at 720 King St. W., Suite 32028-30, Toronto, Ontario, M5V 2T3.             The Company

describes itself as a “global cannabinoid company with international production and distribution

across five continents . . . committed to building disruptive intellectual property by advancing

cannabis research, technology and product development and are seeking to build an iconic brand

portfolio. Cronos Group’s brand portfolio includes PEACE NATURALS™, a global wellness

                                                  2
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 3 of 28 PageID #: 3



platform; two adult-use brands, COVE™ and Spinach™; and two U.S. hemp-derived consumer

products brands, Lord Jones™ and PEACE+™.”

       8.       Defendant Mike Gorenstein (“Gorenstein”) is, and at all times relevant hereto has

been, the Chairman of the Company’s Board of Directors, President and Chief Executive Officer.

Defendant Gorenstein signed Forms 52-109F2, dated and filed with the Canadian Securities

Administrators (the “CSA”) on SEDAR on May 9, 2019, August 8, 2019, and November 12,

2019, certifying, inter alia, that the Company’s interim financial reports for the periods ending

March 31, 2019, June 30, 2019, and September 2019 contained no untrue statement of material

fact and omitted no material fact required to be stated, and that the interim financial reports fairly

presented in all material respects the financial condition and financial performance of Cronos

during those periods.

       9.       Defendant Jerry Barbato (“Barbato”) is, and at all times relevant hereto has been,

the Company’s Chief Financial Officer. Defendant Barbato signed Forms 52-109F2, dated and

filed with the CSA on SEDAR on May 9, 2019, August 8, 2019, and November 12, 2019,

certifying, inter alia, that the Company’s interim financial reports for the periods ending March

31, 2019, June 30, 2019, and September 2019 contained no untrue statement of material fact and

omitted no material fact required to be stated, and that the interim financial reports fairly

presented in all material respects the financial condition and financial performance of Cronos

during those periods.

       10.      Defendants Gorenstein and Barbato are collectively referred to herein as the

“Individual Defendants.”

       11.      The Individual Defendants and Cronos are collectively referred to herein as

“Defendants.”

                                                  3
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 4 of 28 PageID #: 4



                                        BACKGROUND

       12.     In an Annual Information Form filed with the Canadian Securities

Administration (the “CSA”), dated March 25, 2019, Cronos described itself as:

       an innovative global cannabinoid company, with international production and distribution
       across five continents. The Company is engaged in the cultivation, manufacture, and
       marketing of cannabis and cannabis-derived products for the medical and adult-use
       markets. Cronos Group is committed to building disruptive intellectual property by
       advancing cannabis research, technology and product development. With a passion for
       responsibly elevating the consumer experience, Cronos Group is building an iconic brand
       portfolio. Cronos Group’s portfolio includes PEACE NATURALS™, a global health and
       wellness brand, and two adult-use brands, COVE™ and Spinach™. Cronos Group
       operates two wholly-owned license holders in Canada under the Cannabis Act (“License
       Holders”). Our License Holders are Peace Naturals, which has production facilities near
       Stayner, Ontario, and OGBC, which has a production facility in Armstrong, British
       Columbia. Cronos Group has also established five strategic joint ventures in Canada,
       Israel, Australia and Colombia . . . .

       13.     Prior to the start of the Class Period, the Company has described itself as

positioned for success. For example, on March 8, 2019, the Company announced a $2.4 billion

(CDN) investment in Cronos by Altria Group, Inc.        In addition, the Company announced a

series of strategic joint ventures and acquisitions to expand its operations and business

opportunities, including:

          •    Technion Research and Development. On October 15, 2018, the Company
               announced it had entered into a sponsored research agreement (the Technion
               Research Agreement”) with Technion Research and Development
               Foundation of the Technion – Israel Institute of Technology (“Technion”) to
               explore the use of cannabinoids and their role in regulating skin health and
               skin disorders. The preclinical studies will be conducted by Technion over a
               three-year period and will focus on three skin conditions: acne, psoriasis and
               skin repair. . . .

          •    Ginkgo Strategic Partnership. On September 4, 2018 the Company
               announced a strategic partnership (the “Ginkgo Strategic Partnership”) with
               Ginkgo Bioworks, Inc. (“Ginkgo”) to produce at commercial scale certain
               cultured cannabinoids, which are expected to be made at a fraction of the
               cost of those available through current cultivation methods. If the Ginkgo
               Strategic Partnership is ultimately successful at developing such cultured
                                                4
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 5 of 28 PageID #: 5



           cannabinoids, Cronos Group expects to be able to produce large volumes of
           the target cannabinoids from custom yeast strains by leveraging existing
           fermentation infrastructure (i.e. breweries or pharmaceutical contract
           manufacturing operations) without incurring significant capital expenditures
           to build new cultivation and extraction facilities. . . .

       •   NatuEra. On August 29, 2018, the Company announced a strategic joint
           venture with an affiliate of Agroidea SAS (“AGI”), a leading Colombian
           agricultural services provider with over 30 years of research, development
           and production operations and expertise managing industrial scale
           horticultural operations for export from Colombia. Each of the Company and
           AGI owns a 50% equity interest in the joint venture, NatuEra S.à.r.l
           (“NatuEra”). NatuEra intends to develop, cultivate, manufacture and export
           cannabis-based medical and consumer products for the Latin American and
           global markets. . . .

       •   Cronos GrowCo. On July 18, 2018, the Company announced a strategic joint
           venture with a group of investors led by Bert Mucci (the “Greenhouse
           Partners”), a leading Canadian large-scale greenhouse operator. Each of the
           Company and the Greenhouse Partners owns a 50% equity interest in the
           joint venture, Cronos Growing Company Inc. (“Cronos GrowCo”), and has
           equal representation on the board of directors of Cronos GrowCo. Cronos
           GrowCo intends to develop, construct and operate a state-of-the-art 850,000
           sq. ft. purpose-built greenhouse for cannabis production. . . .

       •   MedMen Canada. On March 19, 2018, the Company announced a strategic
           joint venture with MedMen Enterprises USA, LLC (“MedMen”). Each of the
           Company and MedMen owns a 50% equity interest in the joint venture,
           MedMen Canada Inc. (“MedMen Canada”). MedMen Canada is focused on
           developing a Canadian branded retail chain in provinces that permit private
           retailers, branded products and research and development activities in
           Canada. MedMen Canada has access to the Company’s production facilities
           and future expansions while leveraging MedMen’s brand recognition. . . .

       •   Cronos Australia. On February 5, 2018, the Company announced the launch
           of Cronos Australia Pty. Ltd. (“Cronos Australia”), its Australian strategic
           joint venture with NewSouthern Capital Pty Ltd. (“NewSouthern”), for the
           research, production, manufacture and distribution of medical cannabis.
           Each of the Company and NewSouthern owns a 50% equity interest in
           Cronos Australia and has equal board representation. . . .

       •   Cronos Israel. On September 6, 2017, the Company announced its strategic
           joint venture (“Cronos Israel”) with Kibbutz Gan Shmuel (“Gan Shmuel”)
           for the production, manufacture and global distribution of medical cannabis.
           ...

                                           5
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 6 of 28 PageID #: 6




           •   OGBC’s Acquisition of Land. On October 21, 2016, the Company acquired
               approximately 17 acres of land adjacent to the 13-acre OGBC production
               campus in the Okanagan Valley of British Columbia for total consideration
               of $600,000 cash payable at closing. The acquisition more than doubled the
               acreage of OGBC’s production campus.

           •   Acquisition of Peace Naturals. On September 6, 2016, Hortican acquired the
               remaining issued and outstanding shares of Peace Naturals, increasing its
               total holdings from 27.3% to 100% of Peace Naturals’ issued and
               outstanding shares. The purchase price payable for the acquisition of the
               shares not already held by Hortican was approximately $11.8 million, of
               which (i) $2.9 million was payable at closing, by the issuance, out of
               treasury, of the Company’s common shares, (ii) approximately $6.2 million
               was payable in cash at closing and (iii) the balance was held back for a
               period of up to twelve (12) months following closing. The purchase price
               was based on an enterprise value of Peace Naturals of approximately
               $22 million. On September 25, 2017, the final holdback payments of the
               balance of the purchase price were completed in connection with the closing
               of a loan facility with Romspen Investment Corporation. . . .



                   THE MATERIALLY FALSE AND MISLEADING STATEMENTS

       14.     Throughout the Class Period, the Company announced increasing quarterly

revenues on a year-over-year basis, indicating that Cronos’ joint venture and acquisition strategy

had been successful.

       15.     On May 9, 2019, Cronos issued a press release announcing its financial results

and business highlights for the quarter ended March 31, 2019.          In that press release, the

Company reported:


              Net revenue was $6.5 million in first quarter 2019, representing a 120% increase
               from $2.9 million in first quarter 2018, primarily driven by the launch of the
               adult-use market in Canada. Net revenue increased 15% quarter-over-quarter
               from $5.6 million in fourth quarter 2018, primarily driven by increased sales in
               CBD oil, which carries no excise tax reduction and increased sales of dry flower.

              1,111 kilograms were sold in first quarter 2019, representing a 122% increase
               from 501 kilograms sold in first quarter 2018, primarily driven by increased
                                              6
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 7 of 28 PageID #: 7



                  cannabis production and the launch of the adult-use market in Canada. Kilograms
                  sold increased 7% quarter-over-quarter from 1,040 kilograms sold in fourth
                  quarter 2018, primarily driven by increased cannabis production.

                 Cost of sales before fair value adjustments per gram sold was $2.69 in first
                  quarter 2019, representing a 14% decrease from $3.13 in first quarter 2018, and
                  an 11% decrease from $3.02 in fourth quarter 2018. The decrease year-over-year
                  and quarter-over-quarter was driven by increased productivity in our cultivation
                  operations.1

The Company reported the same financial results in the Unaudited Condensed Interim

Consolidated Financial Statements for the Three Months Ended March 31, 2019 and March 31,

2018 filed with the CSA on May 9, 2019. In addition, in a year-to-year comparison between the

first fiscal quarter of 2019 and 2018, the Company reported gross revenues of $6.985 million

(CDN), compared to $2.945 million (CDN); gross profits of $13.317 million (CDN) compared to

$1.928 million (CDN); net income of $427,693 (CDN), compared to a net loss of $1.05 million

(CDN); and an operating loss of $558,000 (CDN), compared to $2.178 million (CDN). In

addition, the Company reported inventory of $25.15 million (CDN) as of March 31, 2019,

compared to $11.584 million (CDN) as of December 31, 2018.

          16.     In connection with the above referenced Unaudited Condensed Interim

    Consolidated Financial Statements, Defendants Gorenstein and Barbato signed Forms 52-

    10952, Certifications of Interim Filings, Full Certificates, dated May 9, 2019, that stated:

          1. Review: I have reviewed the interim financial report and interim MD&A
          (together, the “interim filings”) of Cronos Group Inc. (the “issuer”) for the interim
          period ended March 31, 2019.

          2. No misrepresentations: Based on my knowledge, having exercised reasonable
          diligence, the interim filings do not contain any untrue statement of a material fact
          or omit to state a material fact required to be stated or that is necessary to make a



1
    Unless otherwise noted, all amounts are in Canadian dollars.

                                                    7
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 8 of 28 PageID #: 8



     statement not misleading in light of the circumstances under which it was made,
     with respect to the period covered by the interim filings.

     3. Fair presentation: Based on my knowledge, having exercised reasonable
     diligence, the interim financial report together with the other financial information
     included in the interim filings fairly present in all material respects the financial
     condition, financial performance and cash flows of the issuer, as of the date of and
     for the periods presented in the interim filings.

     4. Responsibility: The issuer’s other certifying officer(s) and I are responsible for
     establishing and maintaining disclosure controls and procedures (DC&P) and
     internal control over financial reporting (ICFR), as those terms are defined in
     National Instrument 52-109 Certification of Disclosure in Issuers’ Annual and
     Interim Filings, for the issuer.

     5. Design: Subject to the limitations, if any, described in paragraphs 5.2 and 5.3,
     the issuer’s other certifying officer(s) and I have, as at the end of the period
     covered by the interim filings

            (a) designed DC&P, or caused it to be designed under our supervision, to
     provide reasonable assurance that

                    (i) material information relating to the issuer is made known to us
                    by others, particularly during the period in which the interim
                    filings are being prepared; and

                    (ii) information required to be disclosed by the issuer in its annual
                    filings, interim filings or other reports filed or submitted by it
                    under securities legislation is recorded, processed, summarized and
                    reported within the time periods specified in securities legislation;
                    and

             (b) designed ICFR, or caused it to be designed under our supervision, to
     provide reasonable assurance regarding the reliability of financial reporting and
     the preparation of financial statements for external purposes in accordance with
     the issuer’s GAAP.

     5.1 Control framework: The control framework the issuer’s other certifying
     officer(s) and I used to design the issuer’s ICFR is Internal Control – Integrated
     Framework (2013) (“COSO Framework”) published by the Committee of
     Sponsoring Organizations of the Treadway Commission.

     5.2 ICFR – material weakness relating to design: N/A.

     5.3 Limitation on scope of design:    N/A.

                                              8
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 9 of 28 PageID #: 9




       6. Reporting changes in ICFR: The issuer has disclosed in its interim MD&A
       any change in the issuer’s ICFR that occurred during the period beginning on
       January 1, 2019 and ended on March 31, 2019 that has materially affected,
       or is reasonably likely to materially affect, the issuer’s ICFR.

       17.    The Unaudited Condensed Interim Consolidated Financial Statements, dated May

9, 2019, and the Forms 52-10952, Certifications of Interim Filings, Full Certificates, dated May

9, 2019, signed by Defendants Gorenstein and Barbato, were attached as exhibits 99.1, 99.3 and

99.4, respectively, to a Form 6-K filed with the SEC on May 9, 2019.

       18.    Defendants knew, or recklessly disregarded, that the statements concerning the

Company’s reported revenues, income, profits, inventory, and operating loss in the May 9, 2019

press release and Unaudited Condensed Interim Consolidated Financial Statements, and the

statements concerning adequacy of the Company’s internal controls over financial reporting in

the May 9, 2019 Certifications of Interim Filings, signed by Defendants Gorenstein and Barbato,

were materially false and misleading because Cronos improperly recognized revenue from

several bulk resin purchases and sales of products through the Company’s wholesale channel

during the Class Period. As a result, on March 2, 2020, Cronos announced that it was unable to

complete its financial statements for fiscal 2019 due to an ongoing review by the Company’s

Audit Committee, which was being assisted by outside counsel and forensic accountants.

       19.    On August 8, 2019, Cronos issued a press release announcing its financial results

and business highlights for the second quarter and first-half ended June 30, 2019. In that press

release, the Company reported:


             Net revenue was $10.2 million in Q2 2019, representing a 202% increase
              from $3.4 million in Q2 2018, primarily driven by the launch of the adult-use
              market in Canada. Net revenue increased 58% quarter-over-quarter from $6.5


                                               9
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 10 of 28 PageID #: 10



               million in the first quarter of 2019, primarily driven by increased sales in CBD
               oil, which carries no excise tax reduction and increased sales of dry flower.

              1,584 kilograms were sold in Q2 2019, representing a 232% increase from 477
               kilograms sold in Q2 2018, primarily driven by increased cannabis production and
               the launch of the adult-use market in Canada. Kilograms sold increased 43%
               quarter-over-quarter from 1,111 kilograms sold in the first quarter of 2019,
               primarily driven by increased cannabis production.

              Cost of sales before fair value adjustments per gram sold was $3.01 in Q2 2019,
               representing a 14% increase from $2.63 in Q2 2018 and a 12% increase
               from $2.69 in the first quarter of 2019. The increase quarter-over-quarter was
               driven by higher processing cost on a per gram basis.

That press release was filed as an exhibit to a Form 6-K filed with the SEC on August 8, 2019.

       20.     The Company reported the same financial results in the Unaudited Condensed

Interim Consolidated Financial Statements for the Three Months and Six Months Ended June 30,

2019 and June 30, 2019 with the CSA on August 8, 2019. In addition, in a year-to-year

comparison between the second fiscal quarter of 2019 and 2018, the Company reported net

Gross Revenue of $10.787 million (CDN), compared to $3.394 million (CDN); gross profit of

$5.475 million (CDN), compared to $2.14 million (CDN); an operating loss of $20.435 million

(CDN), compared to income $490,000 (CDN); and net income of $250.97 million (CDN),

compared to $723,000 (CDN). The Company also reported inventory of $41.667 million (CDN)

as of June 30, 2019, compared to $11.584 million (CDN) as December 31, 2018.

       21.     In connection with the above referenced Unaudited Condensed Interim

Consolidated Financial Statements, Defendants Gorenstein and Barbato signed Forms 52-10952,

Certifications of Interim Filings, Full Certificates, dated August 8, 2019, that stated:

       1. Review: I have reviewed the interim financial report and interim MD&A
       (together, the “interim filings”) of Cronos Group Inc. (the “issuer”) for the interim
       period ended June 30, 2019.

       2. No misrepresentations: Based on my knowledge, having exercised reasonable
       diligence, the interim filings do not contain any untrue statement of a material fact
                                                 10
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 11 of 28 PageID #: 11



      or omit to state a material fact required to be stated or that is necessary to make a
      statement not misleading in light of the circumstances under which it was made,
      with respect to the period covered by the interim filings.

      3. Fair presentation: Based on my knowledge, having exercised reasonable
      diligence, the interim financial report together with the other financial information
      included in the interim filings fairly present in all material respects the financial
      condition, financial performance and cash flows of the issuer, as of the date of and
      for the periods presented in the interim filings.

      4. Responsibility: The issuer’s other certifying officer(s) and I are responsible for
      establishing and maintaining disclosure controls and procedures (DC&P) and
      internal control over financial reporting (ICFR), as those terms are defined in
      National Instrument 52-109 Certification of Disclosure in Issuers’ Annual and
      Interim Filings, for the issuer.

      5. Design: Subject to the limitations, if any, described in paragraphs 5.2 and 5.3,
      the issuer’s other certifying officer(s) and I have, as at the end of the period
      covered by the interim filings

             (a) designed DC&P, or caused it to be designed under our supervision, to
      provide reasonable assurance that

                     (i) material information relating to the issuer is made known to us
                     by others, particularly during the period in which the interim
                     filings are being prepared; and

                     (ii) information required to be disclosed by the issuer in its annual
                     filings, interim filings or other reports filed or submitted by it
                     under securities legislation is recorded, processed, summarized and
                     reported within the time periods specified in securities legislation;
                     and

              (b) designed ICFR, or caused it to be designed under our supervision, to
      provide reasonable assurance regarding the reliability of financial reporting and
      the preparation of financial statements for external purposes in accordance with
      the issuer’s GAAP.

      5.1 Control framework: The control framework the issuer’s other certifying
      officer(s) and I used to design the issuer’s ICFR is Internal Control – Integrated
      Framework (2013) (“COSO Framework”) published by the Committee of
      Sponsoring Organizations of the Treadway Commission.

       5.2 ICFR – material weakness relating to design: N/A.


                                               11
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 12 of 28 PageID #: 12



       5.3 Limitation on scope of design: N/A.

       6. Reporting changes in ICFR: The issuer has disclosed in its interim MD&A
       any change in the issuer’s ICFR that occurred during the period beginning on
       April 1, 2019 and ended on June 30, 2019 that has materially affected, or is
       reasonably likely to materially affect, the issuer’s ICFR.

       22.     The Unaudited Condensed Interim Consolidated Financial Statements, dated

August 8, 2019, and the Forms 52-10952, Certifications of Interim Filings, Full Certificates,

dated August 8, 2019, signed by Defendants Gorenstein and Barbato, were attached as exhibits

99.1, 99.3 and 99.4, respectively, to a Form 6-K filed with the SEC on August 8, 2019.

       23.     Defendants knew, or recklessly disregarded, that the statements concerning the

Company’s reported revenues, income, profits, inventory, and operating loss in the August 8,

2019 press release and Unaudited Condensed Interim Consolidated Financial Statements, and the

statements concerning adequacy of the Company’s internal controls over financial reporting in

the August 8, 2019 Certifications of Interim Filings, signed by Defendants Gorenstein and

Barbato, were materially false and misleading because Cronos improperly recognized revenue

from several bulk resin purchases and sales of products through the Company’s wholesale

channel during the Class Period. As a result, on March 2, 2020, Cronos announced that it was

unable to complete its financial statements for fiscal 2019 due to an ongoing review by the

Company’s Audit Committee, which was being assisted by outside counsel and forensic

accountants.

       24.     On November 12, 2019, Cronos issued a press release announcing its financial

results and business highlights for the three and nine- months ended September 30, 2019. In that

press release, the Company reported:




                                              12
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 13 of 28 PageID #: 13



              Net revenue was $12.7 million in Q3 2019, representing a 238% increase
               from $3.8 million in Q3 2018, primarily driven by the launch of the adult-
               use market in Canada and the inclusion of Redwood from the date of
               closing on September 5, 2019 to the end of the quarter. Net revenue
               increased 24% quarter-over-quarter from $10.2 million in Q2 2019,
               primarily driven by increased sales in domestic dried cannabis and the
               inclusion of Redwood.

              3,142 kilograms were sold in Canada in Q3 2019, representing a 511%
               increase from 514 kilograms sold in Q3 2018, primarily driven by
               increased cannabis production and the launch of the adult-use market
               in Canada. Kilograms sold increased 98% quarter-over-quarter from 1,584
               kilograms sold in Q2 2019, primarily driven by increased domestic
               wholesale sales.

              Cost of sales before fair value adjustments per gram sold for the non-U.S.
               market was $2.27 in Q3 2019, representing a 31% decrease from $3.28 in
               Q3 2018 and a 25% decrease from $3.01 in Q2 2019. The decrease
               quarter-over-quarter was driven by lower production cost on a per gram
               basis.

That press release was filed as an exhibit to a Form 6-K filed with the SEC on August 8, 2019.

       25.     The Company reported the same financial results in the Unaudited Condensed

Interim Consolidated Financial Statements for the Three Months and Nine Months Ended

September 30, 2019 and September 30, 2019 with the CSA on November 12, 2019. In addition,

in a year-to-year comparison between the third fiscal quarter of 2019 and 2018, the Company

reported the Company reported a Gross Loss of $19.364 million (CDN), compared to Gross

Profit of $2.094 million (CDN); an Operating Loss of $54.162 million (CDN), compared to

$4.877 million (CDN); and Net Income of $787.996 million (CDN), compared to a Net Loss of

$7.271 million (CDN). In addition, the Company reported inventory of $52.865 million (CDN)

as of September 30, 2019, compared to $11.584 million (CDN) as of December 31, 2018.

       26.      In connection with the above referenced Unaudited Condensed Interim

Consolidated Financial Statements, Defendants Gorenstein and Barbato signed Forms 52-10952,

Certifications of Interim Filings, Full Certificates, dated August 8, 2019, that stated:
                                                  13
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 14 of 28 PageID #: 14



      1. Review: I have reviewed the interim financial report and interim MD&A
      (together, the “interim filings”) of Cronos Group Inc. (the “issuer”) for the interim
      period ended September 30, 2019.

      2. No misrepresentations: Based on my knowledge, having exercised reasonable
      diligence, the interim filings do not contain any untrue statement of a material fact
      or omit to state a material fact required to be stated or that is necessary to make a
      statement not misleading in light of the circumstances under which it was made,
      with respect to the period covered by the interim filings.

      3. Fair presentation: Based on my knowledge, having exercised reasonable
      diligence, the interim financial report together with the other financial information
      included in the interim filings fairly present in all material respects the financial
      condition, financial performance and cash flows of the issuer, as of the date of and
      for the periods presented in the interim filings.

      4. Responsibility: The issuer’s other certifying officer(s) and I are responsible for
      establishing and maintaining disclosure controls and procedures (DC&P) and
      internal control over financial reporting (ICFR), as those terms are defined in
      National Instrument 52-109 Certification of Disclosure in Issuers’ Annual and
      Interim Filings, for the issuer.

      5. Design: Subject to the limitations, if any, described in paragraphs 5.2 and 5.3,
      the issuer’s other certifying officer(s) and I have, as at the end of the period
      covered by the interim filings

             (a) designed DC&P, or caused it to be designed under our supervision, to
      provide reasonable assurance that

                     (i) material information relating to the issuer is made known to us
                     by others, particularly during the period in which the interim
                     filings are being prepared; and

                     (ii) information required to be disclosed by the issuer in its annual
                     filings, interim filings or other reports filed or submitted by it
                     under securities legislation is recorded, processed, summarized and
                     reported within the time periods specified in securities legislation;
                     and

              (b) designed ICFR, or caused it to be designed under our supervision, to
      provide reasonable assurance regarding the reliability of financial reporting and
      the preparation of financial statements for external purposes in accordance with
      the issuer’s GAAP.



                                               14
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 15 of 28 PageID #: 15



        5.1 Control framework: The control framework the issuer’s other certifying
        officer(s) and I used to design the issuer’s ICFR is Internal Control – Integrated
        Framework (2013) (“COSO Framework”) published by the Committee of
        Sponsoring Organizations of the Treadway Commission.

        5.2 ICFR – material weakness relating to design:    N/A.

        5.3 Limitation on scope of design:   N/A.

        6. Reporting changes in ICFR: The issuer has disclosed in its interim MD&A
        any change in the issuer’s ICFR that occurred during the period beginning on July
        1, 2019 and ended on September 30, 2019 that has materially affected, or is
        reasonably likely to materially affect, the issuer’s ICFR.

        27.    The Unaudited Condensed Interim Consolidated Financial Statements, dated

November 12, 2019, and the Forms 52-10952, Certifications of Interim Filings, Full Certificates,

dated November 12, 2019, signed by Defendants Gorenstein and Barbato, were attached as

exhibits 99.1, 99.3 and 99.4, respectively, to a Form 6-K filed with the SEC on November 12,

2019.

        28.    Defendants knew, or recklessly disregarded, that the statements concerning the

Company’s reported revenues, income, profits, inventory, and operating loss in the November

12, 2019 press release and Unaudited Condensed Interim Consolidated Financial Statements, and

the statements concerning adequacy of the Company’s internal controls over financial reporting

in the November 12, 2019 Certifications of Interim Filings, signed by Defendants Gorenstein and

Barbato, were materially false and misleading because Cronos improperly recognized revenue

from several bulk resin purchases and sales of products through the Company’s wholesale

channel during the Class Period. As a result, on March 2, 2020, Cronos announced that it was

unable to complete its financial statements for fiscal 2019 due to an ongoing review by the

Company’s Audit Committee, which was being assisted by outside counsel and forensic

accountants.

                                               15
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 16 of 28 PageID #: 16



                                THE TRUTH IS REVEALED

       29.     Cronos became a U.S. reporting Company in the fourth quarter 2019.

       30.     On February 24, 2020, Cronos made a partial, limited disclosure of problems with

its financial reporting, announcing that “it will delay its 2019 fourth quarter and full-year

earnings release and conference call, previously scheduled for Thursday, February 27, 2020. The

Company has had a delay in the completion of its financial statements and will make a further

announcement in a subsequent press release to schedule the date and time of the earnings

conference call.”

       31.     On this news, the price of the Company’s stock fell from a close of $7.15 (USD)

per share on February 21, 2019 to close at $6.37 (USD) per share on February 24, 2019, the next

trading day and the day of the announcement.

       32.     On March 2, 2020, Cronos issued a press release announcing that it had filed a

Form 12b-25 with the SEC, providing the Company a 15-day extension of the due date for filing

its Annual Report on Form 10-K for the year ended December 31, 2019 (the “Form 10-K”). The

Company disclosed:

        The Company has been unable to complete its financial statements for fiscal
       2019 due to a continuing review by the Audit Committee of the Company’s Board
       of Directors, with the assistance of outside counsel and forensic accountants, of
       several bulk resin purchases and sales of products through the wholesale
       channel and the appropriateness of the recognition of revenue from those
       transactions. As previously announced, the Company has delayed its fourth
       quarter and full year 2019 earnings release and investor conference call,
       previously scheduled for Thursday, February 27, 2020. The Company plans to
       release fourth quarter and full year 2019 earnings results and to file its Form 10-K
       promptly within the extension period of 15 calendar days. However, no assurance
       can be given that the Company will be able to meet the extended filing deadline.
       [Emphasis added].




                                               16
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 17 of 28 PageID #: 17



       33.       On March 2, 2020, the Company also filed a Form 12b-25 with the SEC stating

that it would file a Form 10-K with the SEC with fifteen days because “[t]he Company has been

unable to complete its financial statements for fiscal 2019 due to a continuing review by the

Audit Committee of the Company’s Board of Directors, with the assistance of outside counsel

and forensic accountants, of several bulk resin purchases and sales of products through the

wholesale channel and the appropriateness of the recognition of revenue from those

transactions.” The Company further reported that upon completion of the Audit Committee

review, for fiscal 2019, it would report:

             •    an increase in net revenue;
             •    a material inventory write-down;
             •    a material decrease in gross profit;
             •    a material increase in operating loss;
             •    a material gain on revaluation of financial liabilities;
             •    restructuring charges; and
             •    a material increase in net income.

       34.       On this news, the price of the Company’s common stock dropped from a close of

$6.02 (USD) per share on March 2, 2020 to a close of $5.32 (USD) per share on March 3, 2020.


                        PLAINTIFF’S CLASS ACTION ALLEGATIONS

       35.       Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all those who purchased or

otherwise acquired Cronos common stock between May 9, 2019 through March 2, 2020,

inclusive, seeking to pursue remedies under the Exchange Act (the “Class”).

       36.       The members of the Class are so numerous that joinder of all members is

impracticable. As of February 27, 2020, there were approximately 348,817,472 shares of the

Company’s common stock issued and outstanding. While the exact number of Class members is


                                                   17
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 18 of 28 PageID #: 18



unknown to Plaintiff at this time and can only be ascertained through appropriate discovery,

Plaintiff believes that there are hundreds or thousands of members in the proposed Class. Record

owners and other members of the Class may be identified from records maintained by Cronos or

its transfer agent and may be notified of the pendency of this action by mail, using the form of

notice similar to that customarily used in securities class actions.

       37.        Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       38.        Plaintiff will fairly and adequately protect the interests of the members of the

Class and have retained counsel competent and experienced in class and securities litigation.

       39.        Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                  (b)    whether statements made by Defendants to the investing public during the

Class Period misrepresented material facts about the business, operations and financial results of

Cronos; and

                  (c)    whether the members of the Class have sustained damages and, if so, the

proper measure of damages.

       40.        A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

                                                   18
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 19 of 28 PageID #: 19



burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                        LOSS CAUSATION

        41.       Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

        42.       During the Class Period, Plaintiff and the Class purchased Cronos’ common stock

at artificially inflated prices and were damaged thereby. The price of the Company’s common

stock significantly declined first when it was disclosed that the Company’s financial results for

the fourth quarter and full year 2019 would be delayed, and again when the misrepresentations

made to the market, and/or the information alleged herein to have been concealed from the

market, and/or the effects thereof, were revealed, causing investors’ losses.

                                   SCIENTER ALLEGATIONS

        43.       Defendants acted with scienter because they: (i) knew that the public statements

issued or disseminated in the name of the Company were materially false and misleading; (ii)

knew that such statements would be issued or disseminated to the investing public; and (iii)

knowingly and substantially participated or acquiesced in the issuance or dissemination of such

statements or documents as primary violations of the federal securities laws.

        44.       As set forth herein, the Individual Defendants, by virtue of their involvement in

the establishment and maintenance of the Company’s internal control over financial reporting

and due diligence in ensuring the financial information disclosed by the Company fairly

presented Cronos’ financial condition and performance, made them privy to confidential

information concerning Cronos.

                                                 19
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 20 of 28 PageID #: 20



                           Applicability of Presumption of Reliance:
                               Fraud On The Market Doctrine

       45.     At all relevant times during the Class Period, the market for the Company’s

common stock was an efficient market for the following reasons, among others:

               (a)    Cronos common stock was traded on the NasdaqGS, with trading

volume of in the millions throughout the Class Period;

               (a)    As a regulated issuer, Cronos filed periodic public reports with the

CSA and the SEC;

               (b)    Cronos regularly communicated with public investors via

established market communication mechanisms, including through regular disseminations of

press releases on the national circuits of major newswire services and through other wide-

ranging public disclosures, such as communications with the financial press and other similar

reporting services; and

               (c)    Cronos was followed by several securities analysts during the Class

Period, including Bank of America Merrill Lynch, Cowen, Jefferies, Morningstar, Raymond

James, and Stifel, whose publicly available reports and analyses entered the public marketplace.

       46.     As a result of the foregoing, during the Class Period, the market for Cronos’

common stock promptly digested current information regarding the Company from all publicly-

available sources and reflected such information in the Company’s stock price. For example, the

price of Cronos’ common stock fell from a close of $7.15 (USD) per share on February 21, 2019

to close at $6.37 (USD) per share on February 24, 2019, after the Company made a partial,

limited disclosure of problems with its financial reporting, announcing that it will delay its 2019

fourth quarter and full-year earnings release. In addition, the price of the Company’s common


                                                20
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 21 of 28 PageID #: 21



stock fell from a close of $6.02 (USD) per share on March 2, 2020 to a close of $5.32 (USD) per

share on March 3, 2020, the day after Cronos disclosed that the delay in its fourth quarter and

full year 2019 financial results was caused by improper revenue recognition


                                      NO SAFE HARBOR

        47.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

Many of the specific statements pleaded herein were not identified as “forward-looking

statements” when made and involve statements of historical fact, such as the financial results of

the Company in the prior fiscal quarter.

                                           FIRST CLAIM

               Violation of Section 10(b) Of The Exchange Act And Rule 10b-5
                      Promulgated Thereunder Against All Defendants

        48.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        49.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct that was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Cronos’ common stock at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each of them,

took the actions set forth herein.

        50.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

                                                21
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 22 of 28 PageID #: 22



operated as a fraud and deceit upon the purchasers of the Company’s common stock in an effort

to maintain artificially high market prices for Cronos’ common stock in violation of Section

10(b) of the Exchange Act and Rule 10b-5. All Defendants are sued either as primary

participants in the wrongful and illegal conduct charged herein or as controlling persons as

alleged below.

       51.       Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Cronos financial

results and business operations, as specified herein.

       52.       Defendants employed devices, schemes and artifices to defraud, while in

possession of material, adverse, non-public information and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of Cronos’ value and

performance and continued substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts and omitting to state material

facts necessary in order to make the statements made about the Company and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of Cronos’ common

stock during the Class Period.

       53.       Defendants had actual knowledge of the misrepresentations and omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Defendants’



                                                 22
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 23 of 28 PageID #: 23



material misrepresentations and/or omissions were done knowingly or recklessly and for the

purpose and effect of supporting the artificially inflated price of the Company’s common stock.

        54.    As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of Cronos’ common

stock was artificially inflated during the Class Period. In ignorance of the fact that market prices

of Cronos’ common stock were artificially inflated, and relying directly or indirectly on the false

and misleading statements made by Defendants, or upon the integrity of the market in which the

common stock trades, and/or in the absence of material, adverse information that was known to

or recklessly disregarded by Defendants, but not disclosed in public statements by Defendants

during the Class Period, Plaintiff and the other members of the Class acquired Cronos’ common

stock during the Class Period at artificially high prices and were damaged thereby.

        55.    At the time of said misrepresentations and omissions, Plaintiff and other members

of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff and the

other members of the Class and the marketplace known the truth regarding the truth about the

Company’s financial results, and the true financial condition of the Company, which were not

disclosed by Defendants, Plaintiff and other members of the Class would not have purchased or

otherwise acquired their Cronos’ common stock, or, if they had acquired such common stock

during the Class Period, they would not have done so at the artificially inflated prices which they

paid.

        56.    By virtue of the foregoing, Defendants have violated Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.




                                                23
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 24 of 28 PageID #: 24



        57.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of Cronos’ common stock during the Class Period.

                                       SECOND CLAIM

    Violation Of Section 20(a) Of The Exchange Act Against The Individual Defendants

        58.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        59.     The Individual Defendants acted as controlling persons of Cronos within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions, and awareness of the Company’s operations and/or intimate knowledge of the false

statements in connection with the various acquisitions made during the Class Period and the

Company’s financial results and condition that were disseminated to the investing public, the

Individual Defendants had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading. The

Individual Defendants were provided with or had unlimited access to data about Cronos’

operations and financial results, issued the statements that Plaintiff alleges are materially false

and misleading, and/or shortly after these statements were issued and had the ability to cause the

statements to be corrected.

        60.     In particular, the Individual Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, are presumed to have had the power to

control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same.

                                                24
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 25 of 28 PageID #: 25



       61.     As set forth above, the Individual Defendants violated Section 10(b) and Rule

10b-5 by his acts and omissions as alleged in this Complaint. By virtue of their positions as

controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of the Individual Defendants’ wrongful conduct,

Plaintiff and other members of the Class suffered damages in connection with their purchases of

Cronos’ common stock during the Class Period.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

               (a)     Determining that this action is a proper class action under Rule 23 of the

Federal Rules of Civil Procedure;

               (b)     Awarding damages in favor of Plaintiff and the other Class members

against all Defendants for all damages sustained as a result of Defendants’ wrongdoing, in an

amount to be proven at trial, including interest thereon;

               (c)     Awarding Plaintiff and the Class their reasonable costs and expenses

incurred in this action, including counsel fees and expert fees; and

               (d)     Such other and further relief as the Court may deem just and proper.




                                                 25
Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 26 of 28 PageID #: 26



                                          JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands

trial by jury of all issues that may be so tried.

Dated: March 12, 2020                                    RIGRODSKY & LONG, P.A.

                                                By: /s/ Timothy J. MacFall
                                                Seth D. Rigrodsky
                                                Timothy J. MacFall
                                                825 East Gate Boulevard, Suite 300
                                                Garden City, NY 11530
                                                Tel. No.: (516) 683-3516
                                                Fax No.: (302) 654-7530
                                                Email: sdr@rigrodskylong.com
                                                        tjm@rigrodskylong.com

                                                Attorneys for Plaintiff Donald Finch


Joshua H. Grabar
GRABAR LAW OFFICE
1735 Market Street
Suite 3750
Philadelphia, PA 19103
Tel. No.: 267-507-6085
Email: Cewww.GrabarLaw.com

Of Counsel




                                                    26
DocuSign Envelope ID: 29D97DF4-6CF7-4713-B3DA-9F6C4B008259
           Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 27 of 28 PageID #: 27



                                          CERTIFICATION OF PLAINTIFF
                                    PURSUANT TO THE FEDERAL SECURITIES LAWS

                         I, Donald Finch (“Plaintiff”), hereby declare as to the following claims asserted

                 under the federal securities laws that:

                         1.         Plaintiff has reviewed the complaint filed in this action.

                         2.         Plaintiff did not acquire the security that is the subject of this action at the

                 direction of Plaintiff’s counsel or to participate in this action or any other litigation under

                 the federal securities laws.

                         3.         Plaintiff is willing to serve as a representative party on behalf of the Class,

                 including providing testimony at deposition or trial, if necessary.

                         4.         Plaintiff has made the following transaction(s) during the Class Period in

                 Cronos Group Inc. (NasdaqGS: CRON) securities that are the subject of this action:

                     Shares Acquired                Shares Sold         Transaction            Price Per Share
                                                                           Date
                                                                                                 7.63
                              100                                         1/24/20          $


                         5.         Plaintiff will actively monitor and vigorously pursue this action for the

                 Class’ benefit.

                         6.         Plaintiff has not sought to serve or served as a representative party for a

                 class in an action filed under the federal securities laws during the three years prior to the

                 date of this Certification.

                         7.         Plaintiff will not accept any payment for serving as a representative party

                 on behalf of the Class beyond Plaintiff’s pro rata share of any recovery, except such

                 reasonable costs and expenses (including lost wages) directly relating to the

                 representation of the Class as the Court orders or approves.
DocuSign Envelope ID: 29D97DF4-6CF7-4713-B3DA-9F6C4B008259
           Case 2:20-cv-01324-ENV-SIL Document 1 Filed 03/12/20 Page 28 of 28 PageID #: 28



                         I declare under the penalty of perjury that the foregoing is true and correct.
                                      3/12/2020
                         Executed this ___ day of March, 2020.




                                                                           DONALD FINCH




                                                               2
